Exhibit 99.1 NEWS RELEASE Contact: Richard Ehrich, Chief Financial Officer Image Sensing Systems, Inc. Phone: 651.603.7706 FOR IMMEDIATE RELEASE Image Sensing Systems Announces 2016 Third Quarter Financial Results Third quarter 2016 sales decreased approximately 17 percent from same period in the prior year. Third quarter net income from continuing operations increased to $469,000, a 62 percent increase from the same period in the prior year. Cash balance ended the quarter at $1.7 million, up from $964,000 at the end of second quarter. Saint Paul, Minn., November 10, 2016 Image Sensing Systems, Inc. (NASDAQ: ISNS) today announced results for its third quarter and nine months ended September 30, 2016. Third-Quarter Results: Image Sensing System’s (ISS) 2016 third quarter revenue from continuing operations was $3.4 million, compared to revenue from continuing operations of $4.1 million in the third quarter of 2015. Gross margin from continuing operations for the third quarter of 2016 was 76 percent, a 1 percent decrease from a gross margin of 77 percent for the same period in 2015. Revenue from royalties was $2.1 million in the third quarter of 2016 compared to $2.2 million in the third quarter of 2015, a 4 percent decline. Product sales from continuing operations decreased to $1.2 million in the third quarter of 2016, a 32 percent decrease from $1.8 million in the third quarter of 2015. The decrease in product sales resulted from purchase timing and reduced sales in Europe and the Middle East and Africa (EMEA) region compared to the prior year period. Autoscope video product sales and royalties were $319,000 and $2.1 million, respectively, and RTMS radar product sales were $930,000 in the third quarter of 2016. Product sales gross margin for the third quarter of 2016 was 35 percent, a 14-percentage point decrease from the prior year period. The decrease in gross margin is due to individually significant warranty charges related to legacy products that are no longer sold. Furthermore, our lower product sales volume magnified this impact during the quarter. Exhibit 99.1 The Company’s net income from continuing operations in the third quarter of 2016 was $469,000, or $0.09 per basic share, compared to a net income from the continuing operations of $290,000, or $0.06 per basic share, in the prior year period. The third quarter 2016 net income from continuing operations includes operating expenses of $2.1 million, a $760,000 or 27 percent improvement from the third quarter of 2015. During the third quarter of 2016, we capitalized $507,000 of internal software development costs related to the development of our next generation video detection product. Development of this product was completed during the third quarter. While we expect to continue further development and sustaining engineering, we do not expect additional capitalized costs. Additionally, to streamline our operating and cost structure, we have initiated the closure of five of our wholly-owned subsidiaries located in Europe and Asia. We have incurred $35,000 of closure costs during the quarter and expect to incur an additional $169,000 in future periods. On a non-GAAP basis, excluding intangible asset amortization, depreciation, and restructuring charges for the applicable periods, operating income from continuing operations for the third quarter of 2016 was $570,000 compared to an operating income of $483,000 in the third quarter of 2015. “In spite of the decreased third quarter revenue results, we remain optimistic that our recent product development investments and operational changes will result in improved financial performance,” said Chad Stelzig, Interim CEO for ISS. “While we will continue to experience quarter over quarter revenue variability, we believe that our strategic investments, product offering diversification and improved business processes are moving the company in the right direction. These initiatives will create more stability and profitability over the longer term. “We are especially excited for the release of Autoscope Vision, which is expected to begin shipping in this fourth quarter,” continued Stelzig. “A nationwide roadshow was conducted to launch the product and provide hands-on demonstration and training to distributors and end customers. The positive feedback and shipment anticipation has validated our belief that this product will be a game changer.” Year-to-Date Results: ISS’s revenue for the first nine months of 2016 was $11.3 million, a 3 percent decrease from revenue of $11.7 million in the first nine months of 2015. Revenue from royalties was $6.1 million in the first nine months of 2016, compared to $6.9 million in the same period in 2015, an 11 percent decline. Product sales increased to $5.2 million in the first nine months of 2016, a 7 percent increase from $4.8 million in the nine months of 2015. Exhibit 99.1 The first nine months of revenue for 2016 included Autoscope Video product sales and royalties of $940,000 and $6.1 million, respectively, and RTMS Radar product sales of $4.2 million. Product sales gross margin for the first nine months of 2016 was 48 percent, a decrease of 3 percentage points from prior year period. The Company’s net income from continuing operations for the first nine months of 2016 was $1.4 million, or $0.27 per basic share, compared to a net income of $785,000, or $0.16 per basic share, in the first nine months of 2015. The first nine months of 2016 net income includes operating expenses of $7.2 million, which is a $1.3 million decrease from the same period in 2015. During the first nine months of 2016, we capitalized $1.6 million of software development costs related to the development of our next generation video detection product. Our cash balance at September 30, 2016 was $1.7 million, an increase of $736,000 from the $964,000 cash balance at the end of the second quarter of 2016. On a non-GAAP basis, excluding intangible asset amortization, depreciation, and restructuring charges for the applicable periods, net operating income for the first nine months of 2016 was $1.7 million compared to a net operating income of $1.5 million in the first nine months of 2015. Discontinued
